Title: Levett Harris to Thomas Jefferson, 24 July 1817
From: Harris, Levett
To: Jefferson, Thomas


          
            Sir,
            Philadelphia
24. July 1817.
          
          After a residence in Russia of fourteen Years, I have returned to the United States.   Permit me to consecrate the first moments of my arrival in my native City, to the paying of my respects to my great patron and protector.   Tis to you Sir, that I owe the occasion of my advancement to fortune, and I hope to consideration. At the age of twenty four years, You distinguished me by the appointment of Consul Gl. to Russia. Through the indulgent protection of my Government, I was afterwards advanced to the rank of minister of third order, and I flatter myself that my conduct in every service confided to me (which in some instances has not been unimportant) has imparted no less Satisfaction to yourself and your Successor, than my long residence in a Country, now so intimately connected with my own, will have proved mutually advantageous.
          The Emperor Alexander at an audience of leave, which he accorded me a few days before I left his capital, took particular occasion to speak of Mr. Jefferson, and to request me to renew to you Sir, the assurances of the great respect with which your high character had inspired him. The like sentiments were testified by the Empress Mother at the audience of leave which was afterwards assigned me by Her Imperial Majesty.
          I reserve myself to entertain You more at large on what passed on these interesting Occasions, as I promise myself the honor, in the course of the ensuing Autumn, of paying a visit to monticello.
          A few days previous to my leaving St Petersburg, one of your literary friends there, Professor Adelung, requested me to take charge of the accompanying volume which treats of a Subject in which I know you have taken a deep interest.
          I am with profound respect and Veneration,
          
            Sir, Your most obedient humle servant
            Levett Harris
          
        